DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed December 17. 2020 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Amendment to the specification to correct the application Serial No. 15/494,477 to Serial No. 15/494,777 is accepted.  Claims 51 to 70 and 72 to 100 are pending with claim 71 is cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 51 to 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 51, line 20, the term “the moving device” lacks a clear antecedent basis.  Claims 52 to 70 depend on claim 51 and as such are also rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
Claims 51 to 54, 57, 58, 61, 63, 64 and 67 to 70 are rejected under 35 U.S.C. 103 as being unpatentable over Garlington et al. (20140198949) in view of VanderSchuit (20120176782).
Garlington et al. disclose an outdoor projection light (110) for projecting a moving image and/or lighted pattern comprising at least one light emitting element (paragraph 0026, line 4), at least one image carrier (157), and at least one projection lens (156, 256) for projecting said image and/or lighted pattern when light beams emitted from the at least one light emitting element pass through the image carrier (paragraph 0031, lines 11 to 13), wherein the at least one projection lens enlarges or changes an image and/or pattern carried by the image carrier and projects the enlarged or changed image and/or pattern to a surface (paragraph 0031, lines 11 to 16) of at least one of an outdoor fence, garage door, entrance door, ground, garden, building, and house, the surface being situated at least an arm's length away from the projection light (figures 1, 4, paragraph 0054, line 10, paragraph 0055, lines 2 to 3, paragraph 0045, lines 7 to 8), wherein the at least one LED, image carrier, and projection lens are installed within the LED light by one of an inner frame (120, paragraph 0027, line 2), inner support (116), inner parts (118), a tube or tube assembly and a housing (figure 1, the housing where reference numeral 152 is pointing; figure 2,the housing where reference numeral 252 is pointing), wherein the light is powered by at least one of (1) an AC plug wire (paragraph 0026, lines 8 to 9), (2) an external transformer, (3) a battery, (4) a DC power source through a USB input wire, and (5) a AC bulb-base (118), for indoor or outdoor applications (paragraph 0055, lines 2 to 3), wherein the LED light further includes at least one device for causing the projected image and/or lighted patterns to appear to move or change, and wherein the device is selected from at least one of (a)  a controller (160, 164), integrated circuit, or circuitry for turning at least one light emitting element on and off at different times to cause the apparent motion or changing of the projected image and/or lighted pattern (paragraph 0035, lines 5 to 10, paragraph 0036, lines 13 to 16), (b) a motor or time movement to move or rotate at least one of (i) the at least one image carrier, (ii) the at least one projection lens or optics-lens, and/or and (iii) the at least one LED, and (c) a magnetic-unit and magnetic coil set to move or rotate at least one of (i) the at least one image carrier, (ii) the at least one projection lens, and/or and (iii) the at least one LED.  However, Garlington et al. do not disclose that the light emitting element is an LED.

	It would have been obvious to one skilled in the art to replace the light emitting element of Garlington et al. with an LED, as taught by VanderSchuit, to not only enhance reliability and longevity of the light sources but also to reduce power consumption.
With regards to claim 52, wherein the at least one image carrier is or has at least one printed window, film, slide, texture, treatment, variable thickness (157, figure 1), marking, opening, cut-out, stencil, or display-unit (paragraph 0036, lines 13 to 16, paragraph 0037, line 11).
With regards to claim 53, Garlington et al. disclose the invention substantially as claimed with the exception of disclosing that the light is a seasonal light device, Halloween light device, or Christmas light device.  Note that any light device can be used as a seasonal light device, Halloween light device, Christmas light device or other desirable environmental light devices, the term “seasonal, Halloween or Christmas” conveys intended use in the claim and does not impose any limiting structure on the claimed invention (MPEP 2111.02).
With regards to claim 58, Garlington et al. as modified by VanderSchuit discloses wherein the at least one projection lens is a single projection lens top cover (256) having a geometric shape (round) and mounted on a housing (figure 2, the housing where reference numeral 252 is pointing), parts, or frame of the LED light.
With regards to claim 61, Garlington et al. as modified by VanderSchuit discloses wherein the controller, integrated circuit, or circuitry creates the apparent motion or changing of the projected image and/or lighted pattern by causing the plurality of LEDs to sequentially flash, fade-in and fade-out, change colors, randomly turn on and off, or exhibit other predetermined LED light performances or effects (paragraph 0036, lines 4 to 8).

With regards to claim 64, Garlington et al. disclose the invention substantially as claimed with the exception of disclosing that the projected image is at least one of a cartoon character, time, geometrically shaped image, logo, word, artwork, weather display, seasonal sign, seasonal related marking, seasonal sign, and seasonal art.  Note that the terms “a cartoon character, time, geometrically shaped image, logo, word, artwork, weather display, seasonal sign, seasonal related marking, seasonal sign, and seasonal art” convey intended use in the claim and does not impose any limiting structure on the claimed invention (MPEP 2111.02).
With regards to claim 67, Garlington et al. discloses an outdoor projection light (110) for projecting a moving image and/or lighted pattern comprising light beams from the at least one light emitting element (paragraph 0026, line 4) pass through a first optics element (156, 256) or image carrier (157, 257) having a textured, marked, treated, printed, stenciled, or variable thickness surface (figures 1, 2), a prism, or a surface with a plurality of tiny triangles or teeth, the light beams exiting from the first optics element to: (A)  a second optics element (264, 266, 268) wherein the second optics element is a geometrically shaped optics cover which is or has at least one of: (i) a flat piece (figure 2), geometrically shaped flat piece (figure 2), flattened dome piece, dome, piece, or sphere shaped piece, (ii) at least a half ball having an added piece, or (B) a bulb shaped unit with painting, art, printing, or at least one transparent area, and the second optics element refracts and/or transmits the light beams to a viewer (figures 1, 2, 3, 4). However, Garlington et al. do not disclose that the light emitting element is an LED.
	VanderSchuit teaches a light emitting element comprising a LED (14, paragraph 0067, line 3, paragraph 0079, line 2) for passing the light beams through the images to project the image light pattern.  
	It would have been obvious to one skilled in the art to replace the light emitting element of Garlington et al. with an LED, as taught by VanderSchuit, to not only enhance reliability and longevity of the light sources but also to reduce power consumption.

With regards to claim 69, Garlington et al. as modified by VanderSchuit discloses further comprising an outer cover (130) or unit that is changeable, detachable, or configured to be re-assembled to the LED light.
With regards to claim 70, Garlington et al. as modified by VanderSchuit discloses wherein the image carrier is changeable (paragraph 0033, lines 1 to 15), detachable, or configured to be re-assembled to the LED light.
Claims 55, 56, 59, 60, 62, 65 and 66 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 72 to 100 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated 
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875